         Case 3:19-cv-02471-WHO Document 88 Filed 09/18/20 Page 1 of 2



 1   James R. Batchelder (CSB # 136347)
     Mark D. Rowland (CSB # 157862)
 2   Andrew T. Radsch (CSB # 303665)
     Stepan Starchenko (CSB # 318606)
 3   ROPES & GRAY LLP
     1900 University Ave. Sixth Floor
 4   East Palo Alto, CA 94303-2284
     Tel: (650) 617-4000
 5   Fax: (650) 617-4090
     james.batchelder@ropesgray.com
 6   mark.rowland@ropesgray.com
     andrew.radsch@ropesgray.com
 7   stepan.starchenko@ropesgray.com
 8   Attorneys for Plaintiff / Counterclaim-
     Defendant PALO ALTO NETWORKS, INC.
 9
10                             UNITED STATES DISTRICT COURT
11                          NORTHERN DISTRICT OF CALIFORNIA
12                                 SAN FRANCISCO DIVISION
13

14
      PALO ALTO NETWORKS, INC.,                      Case No. 3:19-cv-02471-WHO
15
                                                     ORDER GRANTING
             Plaintiff / Counterclaim-Defendant,     MOTION TO SHORTEN TIME ON
16
                                                     PALO ALTO NETWORKS, INC.’S
17                 v.                                MOTION TO STAY PENDING INTER
                                                     PARTES REVIEW
18     PACKET INTELLIGENCE LLC
19
             Defendant / Counterclaimant.
20

21

22

23

24

25

26
27

28
     [PROPOSED] ORDER GRANTING MOTION TO SHORTEN TIME ON
     PALO ALTO NETWORKS’ MOTION TO STAY PENDING INTER PARTES REVIEW
                                       CASE NO. 3:19-CV-02471-WHO
         Case 3:19-cv-02471-WHO Document 88 Filed 09/18/20 Page 2 of 2



 1                                      ORDER
 2         Having considered Palo Alto Networks, Inc.’s (“Palo Alto Networks”) Motion to Shorten
 3 Time On Palo Alto Networks’ Motion To Stay Pending Inter Partes Review (“Motion to Shorten

 4 Time”), the Motion to Shorten Time is hereby GRANTED.

 5         The following schedule sets forth the deadlines for Packet Intelligence LLC’s Opposition
 6 and Palo Alto Networks’ Reply regarding Palo Alto Networks’ Motion to Stay Pending Inter

 7 Partes Review (Dkt. 85):

 8
                               Event                                  Date
 9
            Packet Intelligence’s Opposition Brief    September 22, 2020
10
            Palo Alto Networks’ Reply Brief           September 25, 2020
11                                                                               9/30/2020
            Hearing (if any)                          Per the Court’s Schedule: _______
12
           IT IS SO ORDERED.
13

14

15   Signed this 16th day of September, 2020.
                                                      HON. WILLIAM H. ORRICK
16                                                    UNITED STATES DISTRICT JUDGE

17

18

19

20

21

22

23

24

25

26
27

28
                                                     -1-
     [PROPOSED] ORDER GRANTING MOTION TO SHORTEN TIME ON
     PALO ALTO NETWORKS’ MOTION TO STAY PENDING INTER PARTES REVIEW
                                       CASE NO. 3:19-CV-02471-WHO
